106 F.3d 389
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel Dennis COLLINS, Plaintiff-Appellant,v.Lieutenant STEWART;  Sergeant Kent;  Carter, C.O.;  Darry,C.O.;  Donnell, C.O., Defendants-Appellees.
No. 96-7426.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 24, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-96-1994-L)
Daniel Dennis Collins, Appellant Pro Se.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Daniel Dennis Collins appeals the district court's order denying his motion for reconsideration of its earlier order placing Appellant's civil rights actions on the inactive docket.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Collins v. Stewart, No. CA-96-1994-L (D.Md. Aug. 9, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED